DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Dusterhoft et al. (US 2019/0226970 A1), hereinafter Dusterhoft.

	Regarding claim 1, Dusterhoft discloses: A method of determining permeability of a subsurface formation, the method comprising:
positioning a sample of the subsurface formation in a measurement cell; (Dusterhoft, e.g., see fig. 1 illustrating sample (105) positioned within the confines of hydrostatic cylinder vessel (110); see also para. [0023] disclosing The testing apparatus (100) includes a hydrostatic cylinder vessel (110) placed inside of a temperature-controlled chamber (120), which allows the measurements to be performed under isothermal conditions).
fluidly connecting an inlet and an outlet of the sample to an upstream reservoir and a downstream reservoir, respectively; (Dusterhoft, e.g., see fig. 1 illustrating inlet (112), outlet (114), sample (105) sandwiched therebetween, and volume chambers (132), (134), and (136); see also para. [0023] disclosing the hydrostatic cylinder vessel (110) includes an inlet (112) at one end and an outlet (114) at the opposite end, that are each in fluid communication with one of fixed-volume chambers (132) and (134).  Chamber (132) also may be in fluid communication with another fixed-volume chamber (136), and flow between chambers (132) and (136) may be regulated by valve (153)).  

measuring changes of an upstream pressure associated with the upstream reservoir and a downstream pressure associated with the downstream reservoir in a measurement time period; and (Dusterhoft, e.g., see fig. 1 illustrating pressure sensors (142) and (144) attached to volumes (132) and (134), respectively, as well as differential pressure sensor (152); see also para. [0023] disclosing the pressure values at the inlet and outlet of the cylinder vessel may be monitored using pressure sensors (142) and (144).  A differential pressure sensor (152) (e.g., a differential pressure transducer) may be used to measure the pressure difference between chambers (132) and (134); see also para. [0025] disclosing a pressure pulse is created by adjusting the pressure at chamber (136), by either charging or discharging the volume.  This process causes a pressure differential when the valve (153) between the chambers (136) and (132) is opened.  A sudden change in the downstream pressure gives the effect of a pulse across the nitrogen-saturated sample, and this pulse leads to the transport of nitrogen through the sample from the high-pressure end to the low-pressure end.  During the transport, the sample experiences a pressure transient such that the inlet pressure decays and outlet pressure builds up.  The transport continues until the two pressures reach a stabilized final pressure value.  The pressure vs. time data may be recorded for the subsequent analysis and permeability estimation).
determining a matrix permeability of the subsurface formation based on measurement data before the upstream pressure and the downstream pressure merge at a merging time point. (Dusterhoft, e.g., see figs. 5a-5b illustrating permeability, given in units of μD, vs. differential pressure, given in units of pounds per square inch, wherein plots of whole core, fractured core, fractured – CO2 treated, and micro-proppant injected are plotted; see also para. [0044] A major portion of the permeability change develops at low differential pressure; construed by the examiner to be a point occurring before a merging point of the upstream and downstream pressure which is indicated in para. [0033] as zero differential pressure; when the pore pressure is comparable to that of the confining pressure; see also para. [0031] disclosing the hydrostatic pressure applied with liquid carbon dioxide now forces the micro-proppants to the outer surface of the sample and enables them to penetrate into the matrix and between the halves of the split core plug)
The present embodiment of Dusterhoft is not relied upon as explicitly disclosing: flowing a fluid through the sample from the upstream reservoir to the downstream reservoir;
However, an alternative embodiment of Dusterhoft discloses: flowing a fluid through the sample from the upstream reservoir to the downstream reservoir; (Dusterhoft, e.g., see para. [0021] disclosing the methods, compositions, and systems of the present disclosure may evaluate the permeability of a formation sample more accurately with regard to several factors that affect permeability, including fracture face interactions, confining pressure, and the like.  In some embodiments, the equalization of pressure across the core sample as discussed below may more accurately simulate fluid flow or permeability through the entirety of the formation sample, not just through a crack or microfracture between the halves of the split core sample; see also para. [0024] disclosing all valves are opened to gradually pressurize the sample with a measurement fluid.  After reaching equilibrium, when the pressure is stabilized in the system, a confining pressure is created in the hydrostatic cylinder vessel (110) using pump (138); see also para. [0025] disclosing a pressure pulse is created by adjusting the pressure at chamber (136), by either charging or discharging the volume).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Dusterhoft’s exemplary and alternative embodiments for at least the reasons that flowing a fluid through the entirety of the core sample from the upstream reservoir to the downstream reservoir would enable a pore pressure difference which may then be measured, as taught by Dusterhoft; e.g., see para. [0022].

Regarding claim 2, Dusterhoft discloses: The method of claim 1, wherein determining the matrix permeability of the subsurface formation comprises:
determining an initial time point when the upstream pressure and the downstream pressure are larger than a central pressure at an axial center of the sample; extracting measurement data within a particular time range from the initial time point earlier than the merging time point to an ending time point; and determining the matrix permeability of the subsurface formation using the extracted measurement data within the particular time range. (Dusterhoft, e.g., see para. [0020] disclosing in the methods of the present disclosure, the pressure pulse decay method is used for the measurements and an analytical permeability model is introduced to calculate permeability at unsteady-state pressure conditions; see also para. [0025] disclosing a pressure pulse is created by adjusting the pressure at chamber (136), by either charging or discharging the volume.  This process causes a pressure differential when the valve (153) between the chambers (136) and (132) is opened.  A sudden change in the downstream pressure gives the effect of a pulse across the nitrogen-saturated sample, and this pulse leads to the transport of nitrogen through the sample from the high-pressure end to the low pressure end.  during the transport, the sample experiences a pressure transient such that the inlet pressure decays and the outlet pressure builds up.  The transport continues until the two pressures reach a stabilized final pressure.  The pressure vs. time data may be recorded for the subsequent analysis and permeability estimation).

	Regarding claim 8, Dusterhoft discloses: The method of claim 1, further comprising:
before flowing the fluid through the sample, confining the measurement cell with a confining fluid to cause a confining pressure in the measurement cell; and (Dusterhoft, e.g., see fig. 2 and para. [0024] disclosing initially, the split core plug sample (105) is placed in a core holder inside the cylinder vessel (110) and confined to a high pressure, which simulates fracture closure stress.  Next, all valves are opened to gradually pressurize the sample with a measurement fluid.  After reaching equilibrium, when the pressure is stabilized in the system, a confining pressure is created in the hydrostatic cylinder vessel (110) using a pump (138))
applying an effective stress pressure to the sample. (Dusterhoft, e.g., see para. [0024] disclosing the differential pressure (e.g., a pressure difference between the confinement pressure and the pore pressure) created by pump (138) may be monitored by pressure sensor (148)).

Regarding claim 9, Dusterhoft discloses: The method of claim 8, wherein flowing the fluid through the sample comprises:
flowing the fluid to apply a pore pressure to the sample, wherein the pore pressure is smaller than the confining pressure. (Dusterhoft, e.g., see para. [0044] disclosing a major portion of the permeability change develops at low differential pressure, when the pore pressure is comparable to that of the confining pressure.  As the differential pressure is increased, the fractures close, and permeability is significantly reduced.  The sample permeability values are much lower, typically changing in the order of 100 nD to 1 μDarcy.  Therefore, these results are below the y-axis scale used and are not shown here).  

Regarding claim 10, Dusterhoft discloses: The method of claim 9, further comprising:
maintaining a pressure difference between the pore pressure and the confining pressure to be the effective stress pressure while flowing the fluid through the sample from the upstream reservoir to the downstream reservoir. (Dusterhoft, e.g., see para. [0024] disclosing the differential pressure (e.g., a pressure difference between the confinement pressure and the pore pressure) created by pump (138) may be monitored by pressure sensor (148).  In some embodiments, the differential pressure may be equal to or greater than 300 pounds per square inch (psi).  In some embodiments, the differential pressure is maintained above 1,000 psi, among other reasons, to minimize the Klinkenberg slippage effect.  In some embodiments, the pressure difference between inlet (112) and outlet (114) is maintained at a high enough level to eliminate a molecular diffusion effect within vessel (110)).

Regarding claim 11, Dusterhoft discloses: The method of claim 1, wherein measuring the changes of the upstream pressure and the downstream pressure in the measurement time period comprises:
carrying out a pressure pulse decay permeability (PDP) measurement. (Dusterhoft, e.g., see para. [0025] disclosing during the transport, the sample experiences a pressure transient such that the inlet pressure decays and the outlet pressure builds up; examiner is construing the “pressure transient” as a “pressure pulse”.  The transport continues until the two pressures reach a stabilized final pressure value.  The pressure vs. time data may be recorded for the subsequent analysis and permeability estimation).

Regarding claim 14, Dusterhoft discloses: The method of claim 1, wherein the subsurface formation comprises at least one of shale, limestone, siltstone, or sandstone. (Dusterhoft, e.g., see para. [0037] disclosing the methods and systems of the present disclosure may be used to study the effect of various treatments in subterranean formations such as tight, low permeability formations, including but not limited to shale formations).

Regarding claim 15, Dusterhoft discloses: The method of claim 1, wherein the fluid comprises one or more gases from a group of gases including methane, argon, nitrogen, carbon dioxide, helium, ethane, and propane. (Dusterhoft, e.g., see figs. 2A-2C illustrating the use of CO2 (carbon dioxide); see also para. [0028] disclosing gaseous phase carbon dioxide is used to pressurize the interior of accumulator (210).  However, any liquid or gas may be used, in particular, liquids or gases suitable for carrying microproppants into a fracture, which include nitrogen, air, methane, helium, argon, and any combination thereof).

Regarding claim 16, Dusterhoft discloses: A system for determining permeability of a subsurface formation, the system comprising: 
a measuring system comprising: 
a measurement cell configured to contain a sample of the surface formation; and (Dusterhoft, e.g., see fig. 1 illustrating sample (105) positioned within the confines of hydrostatic cylinder vessel (110); see also para. [0023] disclosing The testing apparatus (100) includes a hydrostatic cylinder vessel (110) placed inside of a temperature-controlled chamber (120), which allows the measurements to be performed under isothermal conditions).
upstream and downstream reservoirs fluidly connecting to an inlet and an outlet of the sample, respectively, (Dusterhoft, e.g., see fig. 1 illustrating inlet (112), outlet (114), sample (105) sandwiched therebetween, and volume chambers (132), (134), and (136); see also para. [0023] disclosing the hydrostatic cylinder vessel (110) includes an inlet (112) at one end and an outlet (114) at the opposite end, that are each in fluid communication with one of fixed-volume chambers (132) and (134).  Chamber (132) also may be in fluid communication with another fixed-volume chamber (136), and flow between chambers (132) and (136) may be regulated by valve (153)).  
wherein the measuring system is configured to: 

measure changes of an upstream pressure associated with the upstream reservoir and a downstream pressure associated with the downstream reservoir in a measurement time period; and (Dusterhoft, e.g., see fig. 1 illustrating pressure sensors (142) and (144) attached to volumes (132) and (134), respectively, as well as differential pressure sensor (152); see also para. [0023] disclosing the pressure values at the inlet and outlet of the cylinder vessel may be monitored using pressure sensors (142) and (144).  A differential pressure sensor (152) (e.g., a differential pressure transducer) may be used to measure the pressure difference between chambers (132) and (134); see also para. [0025] disclosing a pressure pulse is created by adjusting the pressure at chamber (136), by either charging or discharging the volume.  This process causes a pressure differential when the valve (153) between the chambers (136) and (132) is opened.  A sudden change in the downstream pressure gives the effect of a pulse across the nitrogen-saturated sample, and this pulse leads to the transport of nitrogen through the sample from the high-pressure end to the low-pressure end.  During the transport, the sample experiences a pressure transient such that the inlet pressure decays and outlet pressure builds up.  The transport continues until the two pressures reach a stabilized final pressure value.  The pressure vs. time data may be recorded for the subsequent analysis and permeability estimation).
a computing system configured to determine a matrix permeability of the subsurface formation based on measurement data before the upstream pressure and the downstream pressure merge at a merging time point. (Dusterhoft, e.g., see para. [0023] disclosing pressure sensors (142) and (144) and differential pressure sensor (152) may comprise any sensor device suitable for measuring pressure (e.g., pressure transducers), which may utilize an analog-to-digital converter and/or interface with a computer device; see also para. [0026] disclosing one or more of valves (151), (153), or (155), pump (138), and/or heating or cooling elements associated with temperature-controlled chamber (120) may be controlled by an information handling system such as a computer processing device.  In some embodiments, such a computer device may be communicatively coupled to and receive data from one or more pressure sensors (142), (144), and/or (148); see also figs. 5a-5b illustrating permeability, given in units of μD, vs. differential pressure, given in units of pounds per square inch, wherein plots of whole core, fractured core, fractured – CO2 treated, and micro-proppant injected are plotted; see also para. [0044] A major portion of the permeability change develops at low differential pressure; construed by the examiner to be a point occurring before a merging point of the upstream and downstream pressure which is indicated in para. [0033] as zero differential pressure; when the pore pressure is comparable to that of the confining pressure; see also para. [0031] disclosing the hydrostatic pressure applied with liquid carbon dioxide now forces the micro-proppants to the outer surface of the sample and enables them to penetrate into the matrix and between the halves of the split core plug).
Dusterhoft, in the current embodiment is not relied upon as explicitly disclosing: flow a fluid through the sample from the upstream reservoir to the downstream reservoir, and
However, an alternative embodiment of Dusterhoft discloses: flow a fluid through the sample from the upstream reservoir to the downstream reservoir, and (Dusterhoft, e.g., see para. [0021] disclosing the methods, compositions, and systems of the present disclosure may evaluate the permeability of a formation sample more accurately with regard to several factors that affect permeability, including fracture face interactions, confining pressure, and the like.  In some embodiments, the equalization of pressure across the core sample as discussed below may more accurately simulate fluid flow or permeability through the entirety of the formation sample, not just through a crack or microfracture between the halves of the split core sample; see also para. [0024] disclosing all valves are opened to gradually pressurize the sample with a measurement fluid.  After reaching equilibrium, when the pressure is stabilized in the system, a confining pressure is created in the hydrostatic cylinder vessel (110) using pump (138); see also para. [0025] disclosing a pressure pulse is created by adjusting the pressure at chamber (136), by either charging or discharging the volume).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Dusterhoft’s exemplary and alternative embodiments for at least the reasons that flowing a fluid through the entirety of the core sample from the upstream reservoir to the downstream reservoir would enable a pore pressure difference which may then be measured, as taught by Dusterhoft; e.g., see para. [0022].

Regarding claim 17, Dusterhoft discloses: The system of claim 16, wherein the measuring system is configured to: 
before flowing the fluid through the sample, confine the measurement cell with a confining fluid to cause a confining pressure in the measurement cell; (Dusterhoft, e.g., see fig. 2 and para. [0024] disclosing initially, the split core plug sample (105) is placed in a core holder inside the cylinder vessel (110) and confined to a high pressure, which simulates fracture closure stress.  Next, all valves are opened to gradually pressurize the sample with a measurement fluid.  After reaching equilibrium, when the pressure is stabilized in the system, a confining pressure is created in the hydrostatic cylinder vessel (110) using a pump (138)).
apply an effective stress pressure to the sample ; (Dusterhoft, e.g., see para. [0024] disclosing the differential pressure (e.g., a pressure difference between the confinement pressure and the pore pressure) created by pump (138) may be monitored by pressure sensor (148)).
flow the fluid to apply a pore pressure to the sample, wherein the pore pressure is smaller than the confining pressure; and (Dusterhoft, e.g., see para. [0044] disclosing a major portion of the permeability change develops at low differential pressure, when the pore pressure is comparable to that of the confining pressure.  As the differential pressure is increased, the fractures close, and permeability is significantly reduced.  The sample permeability values are much lower, typically changing in the order of 100 nD to 1 μDarcy.  Therefore, these results are below the y-axis scale used and are not shown here).  
maintain a pressure difference between the pore pressure and the confining pressure to be the effective stress pressure while flowing the fluid through the sample from the upstream reservoir to the downstream reservoir. (Dusterhoft, e.g., see para. [0024] disclosing the differential pressure (e.g., a pressure difference between the confinement pressure and the pore pressure) created by pump (138) may be monitored by pressure sensor (148).  In some embodiments, the differential pressure may be equal to or greater than 300 pounds per square inch (psi).  In some embodiments, the differential pressure is maintained above 1,000 psi, among other reasons, to minimize the Klinkenberg slippage effect.  In some embodiments, the pressure difference between inlet (112) and outlet (114) is maintained at a high enough level to eliminate a molecular diffusion effect within vessel (110)).

Regarding claim 18, Dusterhoft discloses: The system of claim 16, wherein the measuring system is configured to measure the changes of the upstream pressure and the downstream pressure in the measurement time period by carrying out a pressure pulse decay permeability (PDP) measurement. (Dusterhoft, e.g., see para. [0025] disclosing during the transport, the sample experiences a pressure transient such that the inlet pressure decays and the outlet pressure builds up; examiner is construing the “pressure transient” as a “pressure pulse”.  The transport continues until the two pressures reach a stabilized final pressure value.  The pressure vs. time data may be recorded for the subsequent analysis and permeability estimation).

Regarding claim 19, Dusterhoft discloses: The system of claim 16, wherein the computing system is configured to:
determine an initial time point when the upstream pressure and the downstream pressure are declining and are larger than a central pressure at an axial center of the sample, the initial time point being earlier than the merging time point; extract measurement data within a particular time range from the initial time point to an ending time point; and determine the matrix permeability of the subsurface formation using the extracted measurement data within the particular time range. (Dusterhoft, e.g., see para. [0020] disclosing in the methods of the present disclosure, the pressure pulse decay method is used for the measurements and an analytical permeability model is introduced to calculate permeability at unsteady-state pressure conditions; see also para. [0025] disclosing a pressure pulse is created by adjusting the pressure at chamber (136), by either charging or discharging the volume.  This process causes a pressure differential when the valve (153) between the chambers (136) and (132) is opened.  A sudden change in the downstream pressure gives the effect of a pulse across the nitrogen-saturated sample, and this pulse leads to the transport of nitrogen through the sample from the high-pressure end to the low pressure end.  during the transport, the sample experiences a pressure transient such that the inlet pressure decays and the outlet pressure builds up.  The transport continues until the two pressures reach a stabilized final pressure.  The pressure vs. time data may be recorded for the subsequent analysis and permeability estimation).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dusterhoft in view of 
Liu et al. (US 2017/0167964 A1), hereinafter Liu.

Regarding claim 12, Dusterhoft is not relied upon as explicitly disclosing: The method of claim 1, further comprising:
preparing the sample of the subsurface formation by sealing a core plug sample of the subsurface formation with at least one layer of sleeve. 
However, Liu further discloses: preparing the sample of the subsurface formation by sealing a core plug sample of the subsurface formation with at least one layer of sleeve. (Liu, e.g., see fig. 2A illustrating core sleeve (52); see also para. [0036] disclosing the shale sample may be enclosed in the sleeve (52) using a first end piece (42) adapted to be inserted into the first open end (60) and a second end piece (40) adapted to be inserted into the second open end (70) of the sleeve (52)).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Dusterhoft’s method of determining permeability of a subsurface formation with Liu’s preparation of a subsurface sample formation by sealing a core plug sample of the subsurface formation with at least one layer of sleeve for at least the reasons that a sleeve would provide a container with a tap with which to take further measurements to include pressure and temperature, as taught by Liu; e.g., see para. [0036].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dusterhoft in view of 
Lu et al. (CN 109975140 A), hereinafter Lu.

Regarding claim 13, Dusterhoft is not relied upon as explicitly disclosing: The method of claim 1, further comprising:
determining a fracture permeability of the subsurface formation based on the measurement data before the upstream pressure and the downstream pressure merge. 
However, Lu further discloses: determining a fracture permeability of the subsurface formation based on the measurement data before the upstream pressure and the downstream pressure merge.  (Lu, e.g., see pg. 3, line 40 – pg. 4, line 4 disclosing pressure to continuously inlet end of the rock core holder into constant voltage stable is P11 of gas (measured by the first pressure sensor P11), the constant pressure stabilizing to the outlet end of the rock centre clamp is P21 of gas (measured by the second pressure sensor P21).  Control host automatically recording the pressure of the inlet end of the rock core clamper measured by first pressure sensor, and the flow rate of the outlet end of the core holder measured by second pressure sensor pressure and the first and second flow collecting constant pressure steady-state method of, using formula to calculate to obtain rock core penetrant rate K1 after fracturing; examiner notes that the upstream and downstream pressures cannot merge due to the constant pressure being applied so as to not reach equilibrium).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Dusterhoft’s method of determining permeability of a subsurface formation with Lu’s determining a fracture permeability of the subsurface formation based on the measurement data before the upstream pressure and the downstream pressure merge for at least the reasons that determination of fracture permeability in combination with determination of a matrix permeability would be useful for both measures as rock formations contain both and would inherently provide a more detailed and exact measure of overall permeability.

Allowable Subject Matter

Claims 3-5 and 20 are objected to as being dependent upon a rejected base claim, but would be 
allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 6-7 would be allowable by virtue of their dependence from claim 5.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 2022/0042898 A1 to Zhao et al. relates to Estimating Permeability of Reservoir Rocks using Mercury Injection Capillary Pressure.
US 10,837,278 B2 to Zhu et al. relates to a device and method for evaluating gas-waster two-phase flow fracture conductivity of fractured shale.
CN 105784489 A to Sun et al. relates to a Real Three Axis Stress Coal Deformation Test Under the Seepage Absorbing-desorbing Device and Method

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863